Cardozo, J.
The objections raised in' this case are not tenable. When a person has unlawfully taken possession of another’s property, the tort may be waived, and an action brought for its value. Such a cause of action is *169assignable. Both causes of action set forth in the complaint are founded on contract, the first express, and the other implied by law, and are properly joined.
[New York General Term,
June 7, 1869.
The order below was right, and should be affirmed with costs.
Geo. G. Barnard, J.
The demurrer was properly disposed of. The complaint shows that both causes of- action arose on contract. They could therefore be properly assigned.
Judgment should be given for the plaintiff, with costs.
Clerke, P. J., concurred.
Order affirmed.
Clerke, Cardozo and Geo. G. Barnard, Justices.]